Citation Nr: 9926126	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  93-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hallux vagus with bunion formation and pes planus.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to March 
1987.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 decision by the RO.

This case was previously before the Board in July 1995 and 
May 1996, and was on both occasions remanded to the RO for 
further development.  The case was most recently returned to 
the Board in June 1999.


REMAND

The Board contacted the veteran by letter dated August 4, 
1999, and informed him that the Board member who conducted a 
November 1995 hearing on appeal was no longer in the Board's 
employ, and that he was therefore entitled to another 
hearing.  See 38 U.S.C.A. § 7107(c) (West Supp. 1999); 38 
C.F.R. § 20.707 (1998).  Thereafter, on August 31, 1999, the 
Board received a response from the veteran indicating that he 
wished to have another hearing at the RO.  Consequently, in 
view of his request, a remand is required.  38 C.F.R. § 19.9 
(1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	The RO should act on the veteran's 
request for another hearing before a 
member of the Board to be held at a VA 
RO.  (The Board notes that the veteran 
provided a new address in Fayetteville, 
North Carolina on his response to the 
Board's August 1999 inquiry.)  The 
veteran and his representative should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1998).

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to the Board for further appellate review.  
No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status. Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


